Citation Nr: 1754039	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.

2.  Entitlement to service connection for a low back condition, to include arthritis.

3.  Entitlement to service connection a hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In an April 2009 rating decision, the RO denied the claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  In February 2012, the RO granted service connection for PTSD and assigned a 10 percent rating.  The Veteran timely appealed the 10 percent rating and was assigned a 30 percent disability rating in an April 2014 statement of the case.  The Veteran did not file a timely substantive appeal following the issuance of the statement of the case.  As such, the April 2014 decision is final, 38 U.S.C. § 7105 (2012), and the issue of entitlement to an increased rating for PTSD is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Missing Records

According to an August 2010 statement, the Veteran filed a substantive appeal in August 2010 that may have contained written argument.  Review of the record reveals that the August 2010 substantive appeal has not been associated with the electronic file even though, per the March 2016 certification of appeal, a copy was requested from the Veteran's representative.  Hence, a remand is required to obtain this document.

Additionally, the RO's development of the claim does not satisfy VA's duty to assist the appellant in obtaining records that are in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2)(2017).  In a May 2011 statement, the Veteran reported being hospitalized at Fort Knox in January 1966 for his knees, and at the Hanover hospital dispensary and a Frankfurt hospital in June 1966 for his spine.  The record shows that documentation of these hospitalizations has not been obtained.  As such, further development is needed to comply with the duty to assist.  See id.

Further, in the December 2008 and April 2009 statements, the Veteran reported seeing Drs. R. D. Montgomery and Caren for his low back disorder.  VA treatment records reveal that his private primary care provider is Dr. Caran.  It is unclear whether Dr. Caren and Dr. Caran are the same individual.  In any case, it appears that not all of the relevant treatment records from these private doctors have been obtained and associated with the record.  Hence, further development is required.  

VA Examination

In a January 1966 enlistment examination, the physician found that the Veteran had a history of recurrent displacement of the patella.  Hence, it is possible that the Veteran may have had a pre-existing condition, depending on his current knee disorder.  Further, an August 1966 service treatment record shows that the Veteran had lumbar strain.  Accordingly, new VA examinations are warranted.

Inextricably Intertwined 

In a December 2008 statement, the Veteran contends that his hip disorder is secondary to his bilateral knee condition.  Given that the issue of entitlement to service connection for a hip disorder is inextricably intertwined with the remanded claim of entitlement to service connection for a bilateral knee disorder, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake all appropriate development actions to obtain outstanding service treatment records.  Specifically, records identified in a May 2011 statement where the Veteran reported being hospitalized at Fort Knox in January 1966 for his knees, and at the Hanover hospital dispensary and a Frankfurt hospital in June 1966 for his spine.  

2.  Contact the Veteran and his representative and request that they resubmit the Veteran's August 2010 VA form 9 and contentions that were contained within.

3.  Request the Veteran to identify the names of any VA and/or private medical care providers who treated him for his knees, hips, and back.  For each named facility, the appellant should identify when he received pertinent care from that facility or provider.  The appellant must provide VA with signed authorizations for any private provider identified.  Specifically, request authorization to obtain records from Drs. R. D. Montgomery, Caren, and Caran.  All records obtained or responses received should be associated with the claims file.  

4.  Thereafter, schedule a VA examination to address the nature and etiology of any diagnosed knee, hip, and/or back condition.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  In providing the  opinions requested below, the examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology since service. Dalton v. Nicholson, 21 Vet. App. 23  (2007)

The examiner is requested to address the following:

(a) Does the evidence clearly and unmistakly show that the Veteran had a knee disorder that existed prior to entrance into service.  In providing this opinion, please address the January 1966 enlistment self report of medical history where  the physician noted that the Veteran had a history of recurrent displacement of patella

(b) If yes, does the evidence clearly and mistakably show that the Veteran's preexisting knee disorder DID NOT permanently increase in severity beyond the natural progress of the disorder during service (i.e. the disorder was NOT aggravated by service).

(c) If a knee disorder did not clearly and unmistakably exist prior to entrance to service, is it as likely as not (50 percent or greater probability) that any diagnosed knee disorder was caused by or aggravated by service.

(d)  As to each and every hip and back disorder diagnosed the examiner is requested to opined whether it is it as likely as not (50 percent or greater probability) that the disorder was caused by or aggravated by service.  

(e) If a knee disorder is found to be caused by or aggravated by service, the examiner is requested to further opine whether any diagnosed hip disorder is due to or caused by a knee disorder; or is aggravated by (increased in severity beyond the natural progress of the condition) by a knee disorder.  

(f) If it is determined that there is another likely etiology for any knee, back and hip disorder found, that should be stated.

A complete, well-reasoned rationale must be provided for any opinion offered.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why. 

4.  After ensuring compliance with the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, he must be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

